DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramaniam et al. (US Patent No 11,100,028), hereinafter referred to as Subramaniam.
Referring to claims 1 and 13, Subramaniam discloses, an apparatus for physically interfacing a first die with a second die (fig. 1, chiplets 106 are small modular IC chips or dies, col. 2, lines 55-60), comprising: a first parallel channel interface (BoW, fig. 3) for interfacing with parallel channels on one of the first die or the second die (integration of chiplets 106 that support different physical layer (PHY) interfaces and communication protocols. The bridge chiplet is configured with multiple PHY interfaces, col. 3, lines 35-50); a first serial channel interface (SerDes, col. 3, lines 35-50) for interfacing with serial channels on one of the first die or the second die (integration of chiplets 106 that support different physical layer (PHY) interfaces and communication protocols. The bridge chiplet is configured with multiple PHY interfaces, col. 3, lines 35-50); and a cross-connect switching fabric (fig. 3, PHY BRIDGE CHIPLET, ROUTING MATRIX; system can include a switching block architecture comprising crossed input/output lines, col. 12, lines 1-5);  for directing inputs received from the first die via one of the channel interfaces as outputs to the second die via another of the channel interfaces (bridge chiplets 202, 802 described herein can provide a scalable, programmable family of IO Bridge/switch chiplets that allows chiplet vendors to design their chiplets to utilize their preferred interconnect of choice, in terms of PHY and protocol. This family of bridge chiplets 202, 802 can allow these heterogeneous chiplets to interact with other chiplets; col. 9, lines 60-67).

As to claim 5, Subramaniam discloses a medium access control (MAC) controller for providing multiplexing and flow control in the first parallel channel interface (Each port 208 also includes a configurable PIPE adapter (PA) 304 for interfacing the port's PHY interface 302 with the bridge chiplet's MAC layer (which itself connects to the bridge chiplet's data link layer); col. 4, lines 35-50).

As to claim 6, Subramaniam discloses the first parallel channel interface is a Bunch of Wires (BoW) interface (BoW, fig. 3).

As to claim 7, Subramaniam discloses the first serial channel interface is a SERializer/DESerializer (SERDES) interface (SerDes, col. 3, lines 35-50).
As to claim 8, Subramaniam discloses a second serial channel interface (fig. 3. Depicts redundant interfaces, accordingly the redundant interfaces could be any of the anticipated serial protocols, e.g., SerDes, PCIe, etc.; see col. 3, lines 35-50).

As to claim 9, Subramaniam discloses the apparatus has four sides that form an outer boundary that is rectangular and wherein the first serial channel interface is positioned on a first of the sides of the boundary of the apparatus and the second serial interface is positioned on opposite one of the sides of the boundary of the apparatus (see fig. 2-3 and fig. 5-10).

As to claim 10, Subramaniam discloses a second parallel channel interface (fig. 3. Depicts redundant BoW, as well the redundant interfaces could be any of the anticipated parallel protocols, see col. 3, lines 35-50).

As to claim 11, Subramaniam discloses the apparatus has four sides that form an outer boundary that is rectangular and wherein the first parallel channel interface is positioned on a first of the sides of the boundary of the apparatus and the second parallel interface is positioned on opposite one of the sides of the boundary of the apparatus (see fig. 2-3 and fig. 5-10).

As to claim 12, Subramanian discloses the switching fabric is a parallel switching fabric (fig. 9, protocol bridge 804, parallel depiction of 906 and 910).

As to claim 14, Subramanian discloses the first die is a chiplet (chiplets 106, fig. 1).

As to claim 15, Subramanian discloses the apparatus is a chiplet (bridge or switch chiplet, col. 3, lines 35-40).

As to claim 16, Subramanian discloses the second die is a chiplet (chiplets 106, fig. 1).

As to claim 17, Subramanian discloses the apparatus is a chiplet (bridge or switch chiplet, col. 3, lines 35-40).

Referring to claim 18, see the rejections of claim 1, 8, and 10 for demonstration of Subramanian teaching the limitations of claim 18. 

As to claim 19, Subramanian teaches the parallel channel interfaces are Bunch of Wires (BoW) interfaces (BoWs, fig. 3).

As to claim 20, Subramanian teaches the serial channel interfaces are SERializer/DESerializer (SERDES) interfaces (fig. 3. Depicts redundant interfaces, accordingly the redundant interfaces could be any of the anticipated serial protocols, e.g., SerDes, PCIe, etc.; see col. 3, lines 35-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of The IP.com Technical Disclosure “PCI Express Speed Matching -- Reordering Received Ordered Sets”, published December 18, 2006, hereinafter referred to as IP.
As to claim 2, while Subramanian discloses electrical circuitry for conversion of received bits for the first parallel channel interface (bridge chiplet 202 can include conversion hardware and/or software that converts from any one of the supported PHY interfaces...as part of the PIPE adapters 304...data bits received at the PHY interface; col. 5, line 30 to col. 6, line 1), Subramanian is silent regarding the exact conversion and therefore does not appear to explicitly disclose reordering.
However, in the technical disclosure of IP, which relates to the PIPE PHY architecture taught in Subramanian, received ordered sets of bits are reordered to accommodate speed matching, see pg. 1.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Subramanian and IP before him or her, to modify the interface architecture of Subramanian to include the reordering as taught by IP for speed matching.
The suggestion/motivation for doing so would have been to maintain compliance between different communication standard requirements. 
Therefore, it would have been obvious to combine Subramanian and IP to obtain the invention as specified in the instant claim.

As to claim 3, the combination of Subramanian in view of IP discloses the bit reordering circuitry produces a reversed sequence of bits relative to a received sequence of the received bits, in that Fig. 1 of Subramanian depicts a left to right TX FIFO to RX FIFO transmission path, and the unwound data sequence of fig. 2 depicts a left to right data stream in which the End is the beginning of the data stream and the Start because the is the end of the x1 stream. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Goodman et al. (US Pub. No. 2014/0310487), hereinafter referred to as Goodman.
As to claim 4, while Subramanian discloses electrical circuitry for providing received bits of the parallel channel interface, Subramanian does not appear to explicitly disclose providing bit redundancy.
However, in a similar endeavor of SoC interconnect architecture, Goodman teaches an interface providing redundancy electrical circuitry for providing bit redundancy for received bits (CRC, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Subramanian and Goodman before him or her, to modify the interface architecture of Subramanian to include the CRC of Goodman in order to detect potential data corruption.
The suggestion/motivation for doing so would have been to verify the transmitted data (Goodman: [0023]).
Therefore, it would have been obvious to combine Subramanian and Goodman to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0133902 of Tang et al., US Pub. No. 2022/0068324 of Walker et al., the IEEE article Modular Routing Design for Chiplet-based Systems of Yin et al., and the IEEE article Modular Routing Design for Chiplet-based Systems of Farjadrad et al. are pertinent to chiplet interconnect architecture.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184